


Exhibit 10.8
RELEASE
This RELEASE (“Release”) dated as of this 24 day of July, 2013 between ACE
Limited, a Swiss company (the “Company”), and Robert F. Cusumano (the
“Employee”).
WHEREAS, the Employee is a participant in the Company’s Executive Severance Plan
(the “Plan”) As Amended and Restated Effective as of January 1, 2009 and As
Further Amended Effective as of May 18, 2011 which is attached hereto as an
addendum; and
WHEREAS, the Employee’s employment with the Company will be terminated effective
July 31, 2013 (“Separation Date”), unless Employee and Company mutually agree
that Employee will continue employment beyond that date to achieve a smooth
transition of leadership for the Company’s Legal Department; and
WHEREAS, pursuant to Section 9 of the Plan because Employee’s employment is a
Separation Without Cause as that term is defined in the Plan, the Employee is
entitled to certain compensation and benefits upon such termination under
Schedule A of the Plan, contingent upon the execution of this Release;
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Plan, the Company and the Employee agree as follows:
1.    The Employee, on his own behalf and on behalf of his heirs, estate and
beneficiaries, does hereby release the Company, and any of its Subsidiaries or
affiliates, and each past or present officer, director, agent, employee,
shareholder, and insurer of any such entities, from any and all claims made, to
be made, or which might have been made of whatever nature, whether known or
unknown, from the beginning of time, including those that arose as a consequence
of his employment with the Company, or arising out of the severance of such
employment relationship, or arising out of any act committed or omitted during
or after the existence of such employment relationship, all up through and
including the date on which this Release is executed, including, but not limited
to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Employee or on his behalf
under federal, state or local law, whether by statute, regulation, in contract
or tort, and including, but not limited to, every claim for front pay, back pay,
wages, bonus, fringe benefit, any form of discrimination (including but not
limited to, every claim of race, color, sex, religion, national origin,
disability or age discrimination), wrongful termination, emotional distress,
pain and suffering, breach of contract, compensatory or punitive damages,
interest, attorneys’ fees, reinstatement or reemployment. If any court rules
that such waiver of rights to file, or have filed on his behalf, any
administrative or judicial charges or complaints is ineffective, the Employee
agrees not to seek or accept any money damages or any other relief upon the
filing of any such administrative or judicial charges or complaints. The
Employee relinquishes any right to future employment with the Company and the
Company shall have the right to refuse to re-employ the Employee without
liability. The Employee acknowledges and agrees that even though claims and
facts in addition to those now known or believed by him to exist may
subsequently be discovered, it is his intention to fully settle and release all
claims he may have against the Company and the persons and entities described
above, whether known, unknown or suspected. This Agreement and Release includes
but is not limited to claims under the Age Discrimination in Employment Act of
1967, as amended ("ADEA"). This Release shall not, however, preclude Employee's
right to pursue any claims arising under this Agreement and Release.


2.    The Employee acknowledges that he has been provided at least 21 days to
review the Release and has been advised to review it with an attorney of his
choice. In the event the Employee elects to sign this Release prior to the end
of this 21-day period, he agrees that it is a knowing and voluntary waiver of
his right to wait the full 21 days. The Employee further understands that he has
7 days after the signing hereof to revoke it by so notifying the Company in
writing, such notice to be received by Phillip Cole at 1133 Avenue of the
Americas New York, New York 10136 within the 7-day period. The Employee further
acknowledges that he has carefully read this Release, and knows and understands
its contents and its binding legal effect. The Employee acknowledges that by
signing this Release, he does so of his own free will and act and that it is his
intention that he be legally bound by its terms.
3.     Employee will receive the following compensation and benefits pursuant to
Section 9 of the Plan:
a) Within 30 days after the Separation Date, a lump sum payment equal to
$1,804,500 (less applicable withholding), which represents (i) one year of base
salary; (ii) an annual cash bonus for 2014 and (iii) a prorated cash bonus for
2013.



--------------------------------------------------------------------------------




b) Notwithstanding anything contained in any written plan, program, agreement or
arrangement between the Company and Employee:
(i) any and all unvested shares of restricted shares of ACE Limited stock or ACE
Limited restricted stock units (whether time-based or performance-based) held by
Employee on the Separation Date shall continue to vest from the Separation Date
until July 31, 2014 (“the Standard Vesting Continuation Period”), and
(ii) any and all unvested stock options (whether incentive stock options or
nonqualified stock options, whether time-based or performance-based) shall
continue to vest/become exercisable over the Standard Vesting Continuation
Period, and any and all stock options held by the Employee on the Separation
Date (including those stock options that vest/become exercisable under Section
9.4 of the Plan) shall remain exercisable until the earlier of (i) the 3rd
anniversary of the Separation Date or (ii) the stock option’s originally
scheduled expiration date.
c) Employee’s medical benefits may continue after the Separation Date, provided
Employee makes an election under the provisions of federal law (COBRA) to
continue group health care coverage beyond the Separation Date.  Once elected,
for the one year period following the Separation Date, Employee will receive
COBRA benefits at the Employer subsidized rates. 
4.    The Company and Employee agree that Sections 11.2 through 11.10, 12.0
through 12.4, 13.0 through 13.4, 14.4, and 15.0 through 15.10 of the Plan are
incorporated herein by reference as if fully set forth, including the Plan
definitions of the defined terms contained in those Sections. For purposes of
interpreting and applying the Plan, the Company and Employee agree that
Employee’s employment is a “Separation Without Cause” as that term is defined in
the Plan and that the “Separated Participant” is Employee. The foregoing
references to the Plan sections are not intended to limit application of any
other terms of the Plan to this Agreement.




IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.


ACE LIMITED




By:______________________________________    
Name: Phillip B. Cole
Title: Global Human Resources Officer




    
_________________________________________
Robert F. Cusumano



2